— Order, Supreme Court, New York County (Francis N. Pécora, J.), entered on or about June 29, 1988, which granted the State defendant-respondent’s motion for summary judgment, denied plaintiff’s motion for summary judgment and class certification, upheld the defendant-respondent’s interpretation of Social Services Law § 131-s, and dismissed the complaint, is unanimously affirmed, without costs.
*330The construction given statutes and regulations by the agency responsible for their administration, if not irrational or unreasonable, should be upheld (Matter of Howard v Wyman, 28 NY2d 434, 438). Further, the standard of review of a social welfare statutory classification under both the United States and New York State Constitutions is that the classification must be rationally related to the achievement of a legitimate State purpose and free from invidious discrimination (Dandridge v Williams, 397 US 471, 487).
Plaintiff here has failed to show that the Commissioner’s interpretation of Social Services Law § 131-s is unreasonable or irrational or that the classification made between cash grant recipients and medical assistance authorization only recipients is not rationally related to a legitimate governmental interest of the State. The distinction between cash public assistance recipients and medical assistance authorization only recipients is clearly rationally related to a legitimate State interest. In that regard, while respondent is able to monitor a cash public assistance recipient’s spending of his grant and to recoup money granted, a medical assistance authorization only recipient (a recipient of a noncash benefit) cannot be similarly monitored. Concur — Ross, J. P., Asch, Milonas, Rosenberger and Ellerin, JJ.